Exhibit 10.22

 

SECURITIES PURCHASE AGREEMENT

 

BY AND AMONG

 

KMG CHEMICALS, INC.,

 

TONTINE CAPITAL PARTNERS, L.P.

 

AND

 

TERRIER PARTNERS L.P.

 

APRIL 21, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

 

 

 

ARTICLE 2

PURCHASE AND SALE OF SHARES

 

 

 

 

2.1

Purchase of Shares

 

2.2

Purchase Price and Form of Payment; Delivery

 

2.3

Closing Date

 

 

 

 

ARTICLE 3

BUYERS’ REPRESENTATIONS AND WARRANTIES

 

 

 

 

3.1

Organization and Qualification

 

3.2

Authorization; Enforcement

 

3.3

Securities Matters

 

3.4

Information

 

3.5

Estimates and Projections

 

3.6

Restrictions on Transfer

 

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

4.1

Organization and Qualification

 

4.2

Authorization; Enforcement

 

4.3

Capitalization; Valid Issuance of Shares

 

4.4

No Conflicts

 

4.5

SEC Documents; Financial Statements

 

4.6

Absence of Certain Changes

 

4.7

Absence of Litigation

 

4.8

Patents, Copyrights

 

4.9

Tax Status

 

4.10

Permits; Compliance

 

4.11

Environmental Matters

 

4.12

Title to Property

 

4.13

No Investment Company

 

4.14

No Brokers

 

4.15

Registration Rights

 

4.16

Exchange Act Registration

 

4.17

Labor Relations

 

4.18

Transactions with Affiliates and Employees

 

4.19

Insurance

 

4.20

Disclosure

 

 

 

 

ARTICLE 5

COVENANTS

 

 

 

 

5.1

Form D; Blue Sky Laws

 

5.2

Use of Proceeds

 

5.3

Expenses

 

5.4

Listing

 

5.5

No Integration

 

5.6

Restriction on Trading and Short Sales

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6

CONDITIONS TO THE COMPANY’S OBLIGATION

 

 

 

 

6.1

Delivery of Transaction Documents

 

6.2

Payment of Purchase Price

 

6.3

Representations and Warranties

 

6.4

Litigation

 

 

 

 

ARTICLE 7

CONDITIONS TO EACH BUYER’S OBLIGATION

 

 

 

 

7.1

Delivery of Transaction Documents; Issuance of Shares

 

7.2

Representations and Warranties

 

7.3

Litigation

 

7.4

Opinion

 

7.5

No Material Adverse Change

 

 

 

 

ARTICLE 8

INDEMNIFICATION

 

 

 

 

8.1

Indemnification by the Company

 

8.2

Notification

 

 

 

 

ARTICLE 9

GOVERNING LAW; MISCELLANEOUS

 

 

 

 

9.1

Governing Law

 

9.2

Counterparts; Signatures by Facsimile

 

9.3

Headings

 

9.4

Severability

 

9.5

Entire Agreement; Amendments

 

9.6

Notices

 

9.7

Successors and Assigns

 

9.8

Third Party Beneficiaries

 

9.9

Publicity

 

9.10

Further Assurances

 

9.11

No Strict Construction

 

9.12

Obligations Several Not Joint

 

9.13

Rights Cumulative

 

9.14

Survival

 

 

ii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT, dated as of April 21, 2005, is entered into
by and among KMG CHEMICALS, INC., a Texas corporation, TONTINE CAPITAL PARTNERS,
L.P., a Delaware limited partnership, and TERRIER PARTNERS L.P., a New York
limited partnership.

 

RECITALS:

 

A.            The Company and the Buyers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506;

 

B.            Buyers desire to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement, 1,200,000
shares of common stock, par value $0.01 per share of the Company; and

 

C.            Contemporaneous with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
in the form attached hereto as Exhibit A, pursuant to which the Company has
agreed to register the resale of the Shares under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

AGREEMENT

 

NOW THEREFORE, the Company and each of the Buyers hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

“Agreement” means this Securities Purchase Agreement.

 

“Buyer(s)” means solely or collectively, Tontine Capital Partners, L.P., a
Delaware limited partnership, and Terrier Partners L.P., a New York limited
partnership.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Company”  means KMG Chemicals, Inc., a Texas corporation.

 

“Closing” has the meaning set forth in Section 2.3.

 

“Closing Date” means April 21, 2005 or such other time as may be mutually agreed
upon by the parties to this Agreement.

 

“Environmental Laws” has the meaning set forth in Section 4.11.

 

“Hazardous Materials” has the meaning set forth in Section 4.11.

 

“Intellectual Property” has the meaning set forth in Section 4.8.

 

“Investment Company” has the meaning set forth in Section 4.13.

 

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any material adverse effect on the business,
operations, assets, financial condition or prospects of the Company.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Permits” has the meaning set forth in Section 4.10.

 

“Purchase Price” means a price of $5.00 per share for the Shares to be issued
and sold to the Buyers at the Closing.

 

“Registration Rights Agreement” means the Registration Rights Agreement executed
and delivered contemporaneously with the Agreement pursuant to which the Company
has agreed to register the resale of the Shares under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

“Rule 506” means Rule 506 of Regulation D promulgated under the 1933 Act.

 

“Shares” means the 1,200,000 shares of Common Stock being issued and sold under
the Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 4.5.

 

“Subsidiaries” means, with respect to the Company, KMG-Bernuth, Inc., a Delaware
corporation, KMG de Mexico, SA de CV, a Mexican corporation, KMG Chemicals de
Argentina SPL, an Argentinean corporation, KMG Chemicals de Venezuela CA, a
Venezuelan corporation, KMG Chemicals de Costa Rica SA, a Costa Rican
corporation, and KMG Chemicals do Brasil LTDA, a Brazilian corporation.

 

“Transaction Documents” means this Agreement, the Registrations Rights
Agreement, and any other documents contemplated by the Agreement.

 

“Transfer Instructions” has the meaning set forth in Section 2.2.

 

ARTICLE 2

PURCHASE AND SALE OF SHARES

 

2.1           Purchase of Shares.  Subject to the terms and conditions of this
Agreement, on the Closing Date, the Company shall issue and sell the Shares and
each Buyer shall severally and not jointly, purchase from the Company such
number of Shares as is set forth below such Buyer’s name on the signature
pages hereto.

 

2.2           Purchase Price and Form of Payment; Delivery.  On the Closing Date
each Buyer shall pay $5.00 per share for the Shares to be issued and sold to it
at the Closing.  The Purchase Price shall be paid by wire transfer of
immediately available funds in accordance with the Company’s written
instructions.  At the Closing, upon payment of the Purchase Price therefore by
such Buyer, the Company will deliver instructions (“Transfer Instructions”) to
the transfer agent for the Company’s Common Stock to issue certificates
representing the Shares registered in the name of each Buyer and to deliver

 

2

--------------------------------------------------------------------------------


 

such certificates to each Buyer.  The Company shall not have the power to revoke
or amend the Transfer Instructions without the written consent of each Buyer.

 

2.3           Closing Date.  Subject to the satisfaction (or written waiver) of
the conditions set forth in Section 6 and Section 7 below, the closing of the
transactions contemplated by this Agreement shall be held on April 21, 2005 or
such other time as may be mutually agreed upon by the parties to this Agreement,
at the offices of Haynes and Boone, LLP, 1221 McKinney Street, Suite 2100,
Houston, Texas 77010 or at such other location as may be mutually agreed upon by
the parties to this Agreement (“Closing”).

 

ARTICLE 3

BUYERS’ REPRESENTATIONS AND WARRANTIES

 

Each Buyer severally (and not jointly) represents and warrants to the Company
that:

 

3.1           Organization and Qualification.  The Buyer is a limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is organized, with full power and authority to
purchase the Shares.

 

3.2           Authorization; Enforcement. This Agreement has been duly and
validly authorized by, and duly executed and delivered on behalf of, the Buyer,
and this Agreement constitutes the valid and binding agreement of the Buyer
enforceable in accordance with its terms, except as such enforceability may be
limited by:  (i) applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws in effect that limit creditors’ rights generally;
(ii) equitable limitations on the availability of specific remedies; and
(iii) principles of equity.

 

3.3           Securities Matters.  In connection with the Company’s compliance
with applicable securities laws:

 

a.             The Buyer understands that the Shares are being offered and sold
to it in reliance upon specific exemptions from the registration requirements of
United States and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemption and the
eligibility of the Buyer to acquire the Shares.

 

b.             The Buyer is purchasing the Shares for its own account, not as a
nominee or agent, for investment purposes and not with a present view towards
resale, except pursuant to sales exempted from registration under the 1933 Act,
or registered under the 1933 Act as contemplated by the Registration Rights
Agreement.

 

c.             The Buyer is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the 1933 Act, and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares.  The Buyer understands that its
investment in the Shares involves a significant degree of risk. The Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Shares.

 

3.4           Information.  Buyer has conducted its own due diligence
examination of the Company’s business, financial condition, results of
operations, and prospects.  In connection with such investigation,

 

3

--------------------------------------------------------------------------------


 

Buyer and its representatives (i) have reviewed copies of the Company’s filings
with the SEC, including the Company’s most recent annual report on Form 10-K,
quarterly reports on Form 10-Q for the two most recently concluded interim
periods and proxy statement on Schedule 14A, (ii) have been given an opportunity
to ask, to the extent Buyer considered necessary, and have received answers
from, officers of the Company concerning the business, finances and operations
of the Company and information relating to the offer and sale of the Shares and
(iii) have been given or afforded access to all documents, records, books and
additional information which Buyer has requested regarding such matters.

 

3.5           Estimates and Projections.  In the course of the inquiry described
in Section 3.4 above, Buyer has received certain information regarding the
Company’s plans and prospects. Buyer acknowledges that: (i) any estimates, plans
or projections which have been furnished to it with respect to the activities
undertaken originally or to be undertaken by the Company are based on certain
assumptions made by the Company; (ii) actual experience may vary from such
assumptions; (iii) such estimates, plans and projections may never be achieved;
and (iv) Buyer has not relied upon the achievement of any such estimates and
projections in making its investment decision to acquire the Shares.

 

3.6           Restrictions on Transfer.  The Buyer understands that except as
provided in the Registration Rights Agreement, the issuance of the Shares has
not been and is not being registered under the 1933 Act or any applicable state
securities laws. The Buyer may be required to hold the Shares indefinitely and
the Shares may not be transferred unless (i) the Shares are sold pursuant to an
effective registration statement under the 1933 Act, or (ii) the Buyer shall
have delivered to the Company an opinion of counsel to the effect that the
Shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, which opinion shall be reasonably acceptable
to the Company. The Buyer understands that until such time as the resale of the
Shares has been registered under the 1933 Act as contemplated by the
Registration Rights Agreement or otherwise may be sold pursuant to an exemption
from registration, certificates evidencing the Shares may bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates evidencing such Shares):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND HAVE BEEN ISSUED IN RELIANCE UPON EXEMPTIONS AFFORDED UNDER
APPLICABLE LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
OFFERED, SOLD, HYPOTHECATED, TRANSFERRED OR OTHERWISE ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN APPLICABLE EXEMPTION (AS TO WHICH THE
ISSUER SHALL BE REASONABLY SATISFIED, INCLUDING RECEIPT OF AN ACCEPTABLE LEGAL
OPINION) TO THE REGISTRATION REQUIREMENTS OF SUCH LAWS.”

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Company’s Disclosure Schedule attached hereto, the
Company represents and warrants to each Buyer that:

 

4.1           Organization and Qualification.  The Company and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated, with
corporate power and authority to own, lease, use and operate its properties and
to carry on its business as now operated and conducted.  The Company and each of
its Subsidiaries is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification

 

4

--------------------------------------------------------------------------------


 

necessary, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

 

4.2           Authorization; Enforcement.  The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the
Registration Rights Agreement, and to consummate the transactions contemplated
hereby and thereby and to issue the Shares, in accordance with the terms hereof
and thereof.  The execution and delivery of this Agreement and the Registration
Rights Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Shares) have been duly authorized by the Company’s Board of Directors and no
further consent or authorization of the Company, its Board of Directors, or its
shareholders is required.  This Agreement and the other documents executed in
connection herewith have been duly executed and delivered by the Company.  This
Agreement constitutes, and the Registration Rights Agreement will constitute
upon execution and delivery by the Company, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by:  (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; and (iii) principles of equity.

 

4.3           Capitalization; Valid Issuance of Shares.  As of the date hereof,
the authorized capital stock of the Company consists of 40,000,000 shares of
Common Stock, of which 7,575,019 shares are issued and outstanding, and
10,000,000 shares of preferred stock, $.01 par value, none of which are
outstanding.  All of such outstanding shares of Common Stock are duly
authorized, validly issued, fully paid and nonassessable.  The Shares have been
duly authorized and upon issuance pursuant to the terms hereof will be validly
issued, fully paid and nonassessable and not subject to any encumbrances,
preemptive rights or any other similar contractual rights of the shareholders of
the Company or any other person.  No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the shareholders of
the Company or any liens or encumbrances imposed through the actions or failure
to act of the Company.  As of the date hereof, the Company had outstanding
options and warrants to purchase 973,050 shares of Common Stock.  As of the date
of this Agreement, except to the extent described in the preceding sentence and
the Company’s Disclosure Schedule attached hereto, (i) there are no outstanding
options, warrants, scrip, rights to subscribe for, puts, calls, rights of first
refusal, agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock, (ii) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of its or their securities under the
1933 Act (except the Registration Rights Agreement) and (iii) there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) that will
be triggered by the issuance Shares.  To the Company’s knowledge, there are no
agreements between the Company’s shareholders with respect to the voting or
transfer of the Company’s capital stock or with respect to any other aspect of
the Company’s affairs.

 

4.4           No Conflicts.  The execution, delivery and performance of this
Agreement, and the Registration Rights Agreement, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of Shares) will not (i) conflict
with or result in a violation of any provision of the Articles of Incorporation,
as amended, of the Company or the By-laws, as amended, of the Company,
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture,
patent, patent license or instrument to which the

 

5

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries is a party, or (iii) result in a material
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect).  Neither the Company nor any of its
Subsidiaries is in violation of its Articles of Incorporation, By-laws or other
organizational documents and neither the Company nor any of its Subsidiaries is
in default (and no event has occurred which with notice or lapse of time would
result in a default) under, and neither the Company nor any of its Subsidiaries
has taken any action or failed to take any action that would give to others any
rights of termination, amendment, acceleration or cancellation of, any agreement
or instrument to which the Company or any of its Subsidiaries is a party or by
which any property or assets of the Company or any of its Subsidiaries is bound
or affected, except for possible defaults as would not, individually or in the
aggregate, have a Material Adverse Effect.  Except as specifically contemplated
by this Agreement and as required under the 1933 Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement or the Registration Rights Agreement.  All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.  The Company is not in violation of the
listing requirements of the Nasdaq SmallCap Market.

 

4.5           SEC Documents; Financial Statements.  Since March 31, 2004, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act )(all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits to such documents) incorporated by
reference therein, being hereinafter referred to herein as the “SEC
Documents”).  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, year end adjustments or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).  Except as set forth in the financial
statements of the Company included in the SEC Documents, the Company has no
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to January 31, 2005 and (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under generally accepted accounting principles to be reflected in
such financial statements, which, individually or in the aggregate, are not
material to the financial condition or operating results of the Company.

 

6

--------------------------------------------------------------------------------


 

4.6           Absence of Certain Changes.  Since January 31, 2005, the Company
has conducted its business only in the ordinary course, consistent with past
practice, and since that date there has been no material adverse change and no
material adverse development in the assets, liabilities, business, properties,
operations, financial condition, results of operations or prospects of the
Company.

 

4.7           Absence of Litigation.  There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries that might reasonably be
expected to result in a Material Adverse Effect.

 

4.8           Patents, Copyrights.  To the Company’s knowledge, the Company and
each of its Subsidiaries owns or possesses the requisite licenses or rights to
use all patents, patent applications, patent rights, inventions, know-how, trade
secrets, copyrights, trademarks, trademark applications, service marks, service
names, trade names and copyrights (“Intellectual Property”) necessary to enable
it to conduct its business as now operated (and, to the Company’s knowledge, as
presently contemplated to be operated in the future); there is no claim or
action by any person pertaining to, or proceeding pending, or to the Company’s
knowledge threatened, which challenges the right of the Company or of a
Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated and to the Company’s knowledge, the
Company’s or its Subsidiaries’ current products and processes do not infringe on
any Intellectual Property or other rights held by any person.

 

4.9           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax.

 

4.10         Permits; Compliance.  The Company and each of its Subsidiaries is
in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, “Permits”), and there is no action
pending or, to the knowledge of the Company, threatened regarding suspension or
cancellation of any of the Permits.  Neither the Company nor any of its
Subsidiaries is in conflict with, or in default or violation of, any of the
Permits, except for any such conflicts, defaults or violations which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  Since January 31, 2005, neither the Company nor any of
its Subsidiaries has received any notification with respect to possible
conflicts, defaults or violations of applicable laws, except for notices
relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not reasonably be expected to have a Material
Adverse Effect.

 

4.11         Environmental Matters.  Except for such matters as could not,
singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (i) neither the Company nor any of the Subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance,

 

7

--------------------------------------------------------------------------------


 

code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and the Subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or, to the Company’s knowledge or any of the Subsidiaries, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of the
Subsidiaries and (iv) there are no events or circumstances known to the Company
or any of the Subsidiaries that might reasonably be expected to form the basis
of an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Company
or any of the Subsidiaries relating to Hazardous Materials or Environmental
Laws.

 

4.12         Title to Property.  The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries.  Any real property and facilities held
under lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as would not have a
Material Adverse Effect.

 

4.13         No Investment Company.  The Company is not, and upon the issuance
and sale of the Shares as contemplated by this Agreement will not be an
“investment company” as defined under the Investment Company Act of 1940
(“Investment Company”).  The Company is not controlled by an Investment Company.

 

4.14         No Brokers.  Other than its arrangements with Boenning &
Scattergood, Inc. that have been disclosed to the Buyers, the Company has taken
no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 

4.15         Registration Rights.  Except as set forth in the Company’s
Disclosure Schedule, pursuant to the Registration Rights Agreement or as set
forth in the SEC Documents, effective upon the Closing, neither Company nor any
Subsidiary is currently subject to any agreement providing any person or entity
any rights (including piggyback registration rights) to have any securities of
the Company or any Subsidiary registered with the SEC or registered or qualified
with any other governmental authority.

 

4.16         Exchange Act Registration.  The Common Stock is registered pursuant
to Section 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which, to the knowledge of the Company, is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act.

 

4.17         Labor Relations.  No labor or employment dispute exists or, to the
knowledge of the Company, is imminent or threatened, with respect to any of the
employees or consultants of the Company that has, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

4.18         Transactions with Affiliates and Employees.  Except as set forth in
the SEC Documents, none of the officers or directors of the Company, and to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction or agreement with the Company (other than for services
as employees, officers and directors) exceeding $60,000, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

4.19         Insurance.  The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as is disclosed in the Company’s Disclosure
Schedule attached hereto.  The Company has no reason to believe that it will not
be able to renew existing insurance coverage for itself and its Subsidiaries as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.

 

4.20         Disclosure.  The Company understands and confirms that each Buyer
will rely on the representations and covenants contained herein in effecting the
transactions contemplated by this Agreement and the Transaction Documents.  All
disclosure provided to the Buyers regarding the Company, its businesses and the
transactions contemplated hereby, including the disclosures in the Company’s
Disclosure Schedule attached hereto furnished by or on behalf of the Company,
taken as a whole is true and correct and does not contain any untrue statement
of material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or its Subsidiaries or its or their
businesses, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

ARTICLE 5

COVENANTS

 

5.1           Form D; Blue Sky Laws.  Upon completion of the Closing, the
Company shall file with the SEC a Form D with respect to the Shares as required
under Regulation D and each applicable state securities commission and will
provide a copy thereof to each Buyer promptly after such filing.

 

5.2           Use of Proceeds.  The Company shall use the proceeds from the sale
of the Shares for general corporate purposes, including acquisitions and
repayment of Company debt.

 

5.3           Expenses.  At the Closing, the Company shall reimburse Tontine
Capital Partners, L.P. for expenses in the amount of up to $25,000 incurred by
them in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement and the other Transaction Documents, including,
without limitation, reasonable attorneys’ fees and expenses, relating to review
of or any consents or waivers of provisions in the Transaction Documents, fees
for the preparation of opinions of counsel, escrow fees, and costs of
structuring the transactions contemplated by the Transaction Documents.

 

5.4           Listing.  The Company will obtain and, so long as any Buyer owns
any of the Shares, maintain the listing and trading of its Shares on the Nasdaq
SmallCap Market or any equivalent replacement exchange and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers and such
exchanges, as applicable.

 

9

--------------------------------------------------------------------------------


 

5.5           No Integration.  The Company shall not make any offers or sales of
any security (other than the Shares) under circumstances that would require
registration of the Shares being offered or sold hereunder under the 1933 Act or
cause the offering of the Shares to be integrated with any other offering of
securities by the Company for the purpose of any stockholder approval provision
applicable to the Company or its securities.

 

5.6           Restriction on Trading and Short Sales.  The Buyers shall not, and
Buyers shall cause their affiliates to agree to not, trade in any of the Shares
of the Company prior to the date upon which the registration of Shares becomes
effective. The Buyer shall not, and Buyers shall cause their affiliates to
further agree to not, enter into or effect any “short sale” (as such term is
defined in Rule 200 of Regulation SHO promulgated under the 1934 Act) of the
Shares, foreign market listing or hedging transaction which establishes a net
short portion with respect to the Shares.  The period for this restriction
begins upon first notice of the contemplated transaction under this Agreement
and the Registration Rights Agreement and extending nine months after any Buyer
or affiliate Shares become registered, free trading securities.

 

ARTICLE 6

CONDITIONS TO THE COMPANY’S OBLIGATION

 

The obligation of the Company hereunder to issue and sell the Shares to a Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date of
each of the following conditions thereto, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion:

 

6.1           Delivery of Transaction Documents.  Each Buyer shall have executed
and delivered the Transaction Documents to the Company.

 

6.2           Payment of Purchase Price.  Each Buyer shall have delivered the
Purchase Price in accordance with Section 2.2 above.

 

6.3           Representations and Warranties.  The representations and
warranties of each Buyer shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date),
and the applicable Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the applicable Buyer at
or prior to the Closing Date.

 

6.4           Litigation.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

ARTICLE 7

CONDITIONS TO EACH BUYER’S OBLIGATION

 

The obligation of each Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions, provided that these conditions are for such Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion:

 

10

--------------------------------------------------------------------------------


 

7.1           Delivery of Transaction Documents; Issuance of Shares.  The
Company shall have executed and delivered the Transaction Documents to such
Buyer, and shall deliver the Transfer Instructions to the transfer agent for the
Company’s Common Stock to issue certificates in the name of each Buyer
representing the number of Shares being purchased by such Buyer as set forth
below such Buyer’s name on the signature pages hereto and to deliver such
certificates to each Buyer.  The Company shall deliver a copy of the Transfer
Instructions to each Buyer at the Closing.

 

7.2           Representations and Warranties.  The representations and
warranties of the Company shall be true and correct in all material respects
(provided, however, that such qualification shall only apply to representations
or warranties not otherwise qualified by materiality) as of the date when made
and as of the Closing Date as though made at such time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

7.3           Litigation.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

7.4           Opinion.  The Buyer shall have received an opinion of the
Company’s counsel, dated as of the Closing Date, in form, scope and substance
reasonably satisfactory to the Buyer and in substantially the same form as
Exhibit B attached hereto.

 

7.5           No Material Adverse Change..  There shall have been no material
adverse change in the assets, liabilities (contingent or otherwise), affairs,
business, operations, prospects or condition (financial or otherwise) of the
Company prior to the Closing Date.

 

ARTICLE 8

INDEMNIFICATION

 

8.1           Indemnification by the Company. The Company agrees to indemnify
the Buyer and its affiliates and hold the Buyer and its affiliates harmless from
and against any and all liabilities, losses, damages, costs and expenses of any
kind (including, without limitation, the reasonable fees and disbursements of
Buyer’s counsel in connection with any investigative, administrative or judicial
proceeding), which may be incurred by the Buyer or such affiliates as a result
of any claims made against the Buyer or such affiliates by any person that
relate to or arise out of (i) any breach by the Company of any of its
representations, warranties or covenants contained in this Agreement or in the
Transaction Documents (as defined below), or (ii) any litigation, investigation
or proceeding instituted by any person with respect to this Agreement or the
Shares (excluding, however, any such litigation, investigation or proceeding
which arises solely from the acts or omissions of the Buyer or its affiliates). 
Notwithstanding anything to the contrary above, it is expressly understood
between the parties hereto that the Company pursuant to this Section 8.1 shall
not be responsible for or assume any of the investment risk associated with any
securities purchased hereunder.

 

8.2           Notification. Any person entitled to indemnification hereunder
will (i) give prompt notice to the Company of any claim with respect to which it
seeks indemnification (but omission of such notice shall not relieve the Company
from liability hereunder except to the extent it is actually prejudiced by such
failure to give notice) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of

 

11

--------------------------------------------------------------------------------


 

interest may exist between such indemnified party and the Company with respect
to such claim, permit the Company to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party.  If such defense is
not assumed by the Company, the Company will not be subject to any liability for
any settlement made without its consent (but such consent will not be
unreasonably withheld).  The Company will not consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or
litigation.  If the Company elects not to or is not entitled to assume the
defense of a claim, it will not be obligated to pay the fees and expenses of
more than one counsel for all parties indemnified with respect to such claim,
unless an actual conflict of interest exists between such indemnified party and
any other of such indemnified parties with respect to such claim, in which event
the Company will be obligated to pay the fees and expenses of such additional
counsel or counsels.

 

ARTICLE 9

GOVERNING LAW; MISCELLANEOUS

 

9.1           Governing Law.  This Agreement shall be enforced, governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, without regard
to the principles of conflict of laws.  The parties hereto hereby submit to the
exclusive jurisdiction of the United States Federal Courts located in Houston,
Texas with respect to any dispute arising under this Agreement, the agreements
entered into in connection herewith or the transactions contemplated hereby or
thereby.  All parties irrevocably waive the defense of an inconvenient forum to
the maintenance of such suit or proceeding.  All parties further agree that
service of process upon a party mailed by first class mail shall be deemed in
every respect effective service of process upon the party in any such suit or
proceeding.  Nothing herein shall affect any party’s right to serve process in
any other manner permitted by law. All parties agree that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner. 
The party which does not prevail in any dispute arising under this Agreement
shall be responsible for all fees and expenses, including attorneys’ fees,
incurred by the prevailing party in connection with such dispute.

 

9.2           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

9.3           Headings.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

9.4           Severability.  In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.

 

9.5           Entire Agreement; Amendments.  This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein.  No provision of this Agreement may
be waived other than by an instrument in writing signed by the party to

 

12

--------------------------------------------------------------------------------


 

be charged with enforcement.  The provisions of this Agreement may be amended
only by a written instrument signed by the Company and the Buyers.

 

9.6           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party.  The
addresses for such communications shall be:

 

If to the Company:

 

KMG Chemicals, Inc.

10611 Harwin Drive, Suite 402

Houston, Texas 77036

Attention: John Sobchak

Telephone: (713) 988-9252, x 114

Facsimile: (713) 988-9298

 

With copy to:

 

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention:  Charles D. Powell, Esq.

Telephone: (713) 547-2052

Facsimile: (713) 236-5513

 

If to a Buyer:

 

To the address set forth immediately below such Buyer’s name on the signature
pages hereto.

 

With copy to:

 

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

333 West Wacker Drive, Suite 2700

Chicago, Illinois 60606

Attention:  John E. Freechack

Telephone:  (312) 984-3100

Facsimile:  (312) 984-3150

 

Each party shall provide notice to the other party of any change in address.

 

9.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.

 

9.8           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

13

--------------------------------------------------------------------------------


 

9.9           Publicity.  The Company and each of the Buyers shall have the
right to review a reasonable period of time before issuing any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of any of the Buyers, to make any press release with respect to such
transactions as is required by applicable law and regulations (although each of
the Buyers shall be consulted by the Company in connection with any such press
release prior to its release and shall be provided with a copy thereof and be
given an opportunity to comment thereon).  Notwithstanding the foregoing, the
Company shall file with the SEC a Form 8-K disclosing the transactions herein
and attaching the relevant agreements and instruments within four (4) business
days of the Closing Date.

 

9.10         Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.11         No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

9.12         Obligations Several Not Joint.  The obligations of each Buyer under
this Agreement are several and not joint with the obligations of any other
Buyer, and no Buyer shall be responsible in any way for the performance of the
obligations of any other Buyer under this Agreement.  Nothing contained herein,
and no action taken by any Buyer pursuant hereto, shall be deemed to constitute
the Buyers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Buyers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Each Buyer shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.  Each Buyer
has been represented by its own separate legal counsel in their review and
negotiation of this Agreement, the Registration Rights Agreement, and any other
documents contemplated by any of the foregoing.  The Company has elected to
provide all Buyers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Buyers.

 

9.13         Rights Cumulative..  Each and all of the various rights, powers and
remedies of the parties shall be considered cumulative with and in addition to
any other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement.  The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

 

9.14         Survival.  The respective representations and warranties given by
and the respective covenants and agreements agreed to by the parties hereto
shall survive the Closing Date and the consummation of the transactions
contemplated herein.

 

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

 

 

By:

       /s/ John V. Sobchak

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BUYERS:

 

 

 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

 

 

 

 

 

By:

       /s/ Jeffrey L Gendell

 

 

Title:

Managing Member of General Partner

 

 

 

 

JURISDICTION: Delaware

 

ADDRESS:

55 Railroad Avenue, 3rd Floor

 

 

Greenwich, CT 06830

 

 

Telephone: (203) 757-2000

 

 

Facsimile: (203) 767-2010

 

AGGREGATE SUBSCRIPTION AMOUNT:

 

Aggregate Number of Shares:

 

1,000,000

Aggregate Purchase Price:

 

$

5,000,000

 

 

 

TERRIER PARTNERS L.P.

 

 

 

 

 

 

 

By:

       /s/ Bobby Melnick

 

 

Title:

General Partner

 

 

 

 

JURISDICTION: New York

 

ADDRESS:

145 East 57 th Street, 10 Floor

 

 

New York, NY 10022

 

 

Telephone: (     )

 

 

Facsimile: (     )

 

AGGREGATE SUBSCRIPTION AMOUNT:

 

Aggregate Number of Shares:

 

200,000

Aggregate Purchase Price:

 

$

1,000,000

 

Signature Page to Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LEGAL OPINION

 

17

--------------------------------------------------------------------------------


 

COMPANY’S DISCLOSURE SCHEDULE

 

To the extent that any disclosure provided below is responsive to or otherwise
qualifies one or more Sections in the Agreement, disclosure in this Disclosure
Schedule is to be considered disclosure under or pursuant to all such Sections
of the Agreement, regardless of whether or not such Sections are specifically
referenced pursuant to this Disclosure Schedule.

 

Section 4.3            Capitalization; Valid Issuance of Shares.

 

The issued and outstanding shares of the Company listed in Section 4.3 do not
include 180,000 shares of Common Stock held as treasury shares by the Company.

 

Section 4.9            Tax Status.

 

With the exception of the Company’s 2003 federal income tax return, none of the
Company’s tax returns is presently being audited by any taxing authority.

 

Section 4.10         Permits; Compliance.

 

Our creosote and pentachlorophenol products, and our animal health and other
agricultural chemical products, are each presently undergoing re-registration
review by the U.S. EPA under the Federal Insecticide, Fungicide and Rodenticide
Act (FIFRA).

 

Section 4.14         No Brokers.

 

At Closing, we have agreed to pay Boenning & Scattergood, Inc. (“B&S”) a fee of
$275,000 ($25,000 of which has already been paid), to issue 10,000 shares of
Common Stock to B&S, and to reimburse B&S for expenses related to its services.

 

Section 4.15         Registration Rights.

 

The 10,000 shares of Common Stock to be issued to B&S described above will be
entitled to registration rights.  The Company has also granted registration
rights pursuant to the Warrant to purchase 25,000 shares between the Company and
George W. Gilman.

 

Section 4.19         Insurance

 

Coverage Type

 

Carrier

 

Limit

General Liability

 

XL (Indian Harbor)

 

1M occ 2M Ann Agr

Product Liability (Rabon, MSMA, Ravap)

 

XL (Indian Harbor)

 

1M occ 2M Ann Agr

Automobile

 

XL(Greenwich)

 

1M

Workers Compensation

 

Hartford/Am. Interstate

 

1M

Commercial Umbrella

 

XL(Indian Harbor)

 

4M

Foreign General Liability

 

ACE USA

 

1M

Fixed Property

 

Hartford

 

1.1M

Inventory

 

St. Paul

 

4.4M

Plant, Equipment, BPP- Mexico

 

Seguros Commercial

 

14.9M

 

18

--------------------------------------------------------------------------------